DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification fails to teach “the switching means are configured to couple the safety member alternatively to a power input and the processing means”.  As understood, the “safety member” and the “means for protecting” are the same.  The figure shows that control circuit 6 controls, to open and close, switch 4.  However, switch 4 is not alternatively coupled between power input 2 and control circuit 6 as claimed, but only alternatively opened and closed based on the output of control circuit 6.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasbarian et al. (US 6081123) in view of Rapsinski et al. (US 20020109952).
Insofar as understood to claim 1, Kasbarian et al.’s figure 1 shows a power switching device for an electrical power distribution system, the power switching device being configured for supplying at least one electrical load (5) with power, the power switching device comprising: switching means (6).  Figure 1 fails to show means for protecting the at least one load or a safety member.  However, Rapsinski et al.’s figure 1 shows a power switching device comprises switch means 20 connected to protecting means 22.  Therefore, it would have been obvious to one having ordinary skill in the art to add protecting means 22 or a safety member between Kasbarian et al.’s 6 and load 10 for the purpose of protecting switching circuit.  The modified Kasbarian et al.’s figure 1 further shows current measurement means (10, 11); voltage measurement means (not shown circuit that measures voltage Vs, see step F6 in figure 5) delivering current and voltage measurement signals to a driver stage of the device (step F6), a safety member; and processing means (in control circuit 7, see step F7 in figure 5) that are configured for formulating information relating to the electrical power consumed by the at least one load based on the voltage and current measurement signals (further see figure 4), wherein the switching means are configured to couple the safety member alternatively to a lower input and (based on) the processing means. 
As to claim 2, figure 1 shows means configured for formulating a RMS value of a current and a voltage delivered to the at least one load (step F3 in figure 2). 
As to claim 3, figure 1 shows that the processing means include means for calculating a phase shift between the voltage and current (step F7 in figure 5, col. 5, lines 54-57). 
As to claim 4, figure 1 shows means for calculating a cosine of an angle of said phase shift (col. 6, lines 45-52 teaches that sin is calculated. It is known that cos = sin (90-).   Thus, cosine is also calculated. i.e. when sin is 1, cos is 0).  

As to claim 6, col. 5, lines 65-67, teaches that the processing means include means for calculating a reactive power consumed by the at least one load. 
As to claim 7, Kasbarian et al.’s figure 1 shows that the processing means include means (in control circuit) for driving the switching means based on a value of the measured voltage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/Primary Examiner, Art Unit 2842